Case 1:19-cv-00227-MAC-ZJH Document 8 Filed 07/22/20 Page 1 of 2 PageID #: 58




UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


LONNIE WOOTEN,                                   §
                                                 §
                 Plaintiff,                      §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:19-CV-227
                                                 §
MARK L. DAVIS, ET AL.                            §
                                                 §
                 Defendants.                     §

    MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND
   ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Lonnie Wooten, an inmate formerly confined at the Hardin County Jail,

proceeding pro se and in forma pauperis, brought this lawsuit pursuant to 42 U.S.C. § 1983.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this action be dismissed as frivolous and for failing to state a

claim upon which relief may be granted.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. Plaintiff filed objections to the magistrate judge’s Report and Recommendation. This

requires a de novo review of the objections in relation to the pleadings and the applicable law. See

FED. R. CIV. P. 72(b). After careful consideration, the court concludes Plaintiff’s objections are

without merit.

         Plaintiff has failed to show the violation of a constitutional right regarding his claims

asserted in this complaint. Additionally, Plaintiff’s argument in his objections that his court-

appointed attorney provided ineffective assistance of counsel is without merit. First, the argument

is not related to any of the defendants in this action. Further, even if liberally construed as an

attempt to add counsel as a defendant, any claim brought against his court-appointed attorney

under § 1983 is without merit because the attorney is not a state actor. See Mills v. Criminal Dist.
Case 1:19-cv-00227-MAC-ZJH Document 8 Filed 07/22/20 Page 2 of 2 PageID #: 59



Court No. 3, 837 F.2d 677, 679 (5th Cir. 1988) (“private attorneys, even court-appointed

attorneys, are not official state actors, and generally are not subject to suit under section 1983”).

                                            ORDER

       Accordingly, Plaintiff’s objections are OVERRULED.               The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is

ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

judge’s recommendation.

        SIGNED at Beaumont, Texas, this 22nd day of July, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
